Case: 4:20-cv-01975-PAB Doc #: 18 Filed: 02/08/21 1 of 2. PageID #: 110




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Larry Cochran,                             )      CASE NO. 4:20 CV 1975
                                           )
             Petitioner,                   )      JUDGE PAMELA A. BARKER
                                           )
      v.                                   )
                                           )      Memorandum of Opinion and Order
Mark K. Williams.,                         )
                                           )
             Respondent.                   )



       Petitioner’s Motion for Reconsideration (Doc. No. 14) is before the Court. Petitioner

filed Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241, seeking immediate

release from prison due to the COVID-19 pandemic and the outbreak of the virus at FCI

Elkton. He indicated that he was medically vulnerable due to a number of serious health

conditions, and is a member of the class of prisoners represented in the § 2241 class action

lawsuit addressing the spread of COVID-19 to medically vulnerable inmates at FCI-Elkton.

See Wilson v. Williams, No. 4:20 CV 794 (N.D. Ohio filed Apr. 13, 2020)(Gwin, J). He

asserted that his claims went beyond those covered in the class action because he was being

held in segregation where social distancing was impossible and exposure to infected inmates

was inevitable. He alleged that he had been recommended for compassionate release under

the CARES Act by FCI Elkton. Petitioner had already filed a Petition for a Writ of Habeas

Corpus under §2241 that challenged his placement in segregation and claimed he had been
                                            1
Case: 4:20-cv-01975-PAB Doc #: 18 Filed: 02/08/21 2 of 2. PageID #: 111



recommended for compassionate release by FCI Elkton staff. See Cochran v. Williams, No.

4:20 CV 1943 (N.D. Ohio filed Aug. 31, 2020)(Oliver, J.). The Court dismissed this Petition

as duplicative. Petitioner claims they were different actions and asks this Court to reinstate

his Petition to address his conditions of confinement in segregation.

       There would be no point in reconsidering and reinstating the Petition as Petitioner

was transferred to FCI-Cumberland in Maryland in November 2020. His concerns regarding

his conditions of confinement in segregation at FCI-Elkon and his request for removal from

that facility are moot. Petitioner’s Motion for Reconsideration (Doc. No. 14) is denied.

       Petitioner also filed a Motion for Enlargement of Custody (Doc. No. 13) asking this

Court to order his release from FCI-Elkton either to his home or to a halfway house, nursing

home, or medical center, to prevent his transfer to FCI-Cumberland. Because Petitioner is

no longer incarcerated in FCI-Elkton, his request for relief from that custodial situation is

moot. Furthermore, this Court does not have jurisdiction over FCI-Cumberland. The court

could not presume that the conditions at FCI-Cumberland would violate Petitioner’s Eighth

Amendment rights. Any concerns that Petitioner may have regarding the conditions at FCI-

Cumberland should be addressed to the appropriate District Court in Maryland. That Motion

(Doc. No. 13) is also denied.

       IT IS SO ORDERED.

                                                   S/Pamela A. Barker
                                                   PAMELA A. BARKER
       Date: February 8, 2021                      U. S. DISTRICT JUDGE




                                              2
